FILED

UNITED STATES DISTRICT COURT

FoR THE I)ISTRICT oF CoLUMB1A MAR 2 8 2012
‘ Clerk, U.S. District & Bankruptcy
.' Cpurts for the District of Co|umbla

)
Robert Lee Johnson, )
)
Plaintiff, )

) ,

v. ) Civil Action No.  

)
Interstate Management Co. LLC, )
)
Defendant. )
)

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff’s pro se complaint and
application for leave to proceed in forma pauperz`s. The Court will grant plaintiffs application
and dismiss the complaint for lack of subject matter jurisdiction.

The complaint is not a model of clarity but plaintiff appears to challenge the denial of
workers compensation benefits The complaint arises from an apparent injury plaintiff suffered
on February 25, 2009, while employed at Hampton Crown Plaza Hotel presumably in the District
of Columbia. Plaintiff alleges that he was injured when he "open[ed] the hot box to put some
food in it and a [sic] iron pot fell and hit me on top of my head, and I got dizzy." Compl. at 2.
He seeks $50 million in damages. Plaintiff claims that he was "denied medical treatment under
American Disability [sic] and under Workman Compensation Law." Ia'. at 2. He has not,
however, stated any facts suggesting that he is suing under the Americans With Disabilities Act,
42 U.S.C. § 12101 et seq.

Plaintiff’s remedy lies exclusively under the District of Columbia’s Workers’

Compensation Act ("WCA"), D.C. Code § 32-1501 et seq., which provides for judicial

review by the local courts. See id. § 32-1522; Doe v. U.S., 797 F. Supp. 2d 78, 82-83 (D.D.C.

      

201l) (examining cases finding WCA to be the `ve reme'»` for most workplace injury

s \'emorandum Opinion.
4

 
 
 

claims). A separate Order of dismissal ac

22 "Gnited States District Judge
Date: Marc 2012

”/_’